DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 August 2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 23 July 2021 have been entered. Claims 1-2, 4-6, 8-15,  remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-15, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, 11-15, 17-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Umeda (WO 2016/121944).
Regarding claim 1, Umeda discloses a variable magnification optical system comprising (see Fig 13), in order from an object side, a first lens group having negative refractive power (see Fig 13; Table 4; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 13; Table 4; G2= 38.17), a second intermediate lens group having negative refractive power (see Fig 13; Table 4; G3= -45.00) and a rear lens group; upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 13; Table 4; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 13; Table 4; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 13; Table 4; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 13; Table 4; distance between G3 and G4 varies); said rear lens group comprising at least one focusing lens group which is moved upon carrying out focusing from an infinite distance object to a close distance object (see Fig 13; Table 4; G4 moves upon being varied from 
Regarding claim 2, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein the following conditional expression is satisfied: 0.70 < |fF| / ft < 3.30 (see Table 4; |fF|/ft= -26.00/33.95= 0.77) where fF denotes a focal length of a focusing lens group having a strongest refractive power in the focusing lens groups (see Table 4; G1=-26.00), and ft denotes a focal length of the variable magnification optical system in the telephoto end state (see Fig 13; Table 4; ft=33.95). 
Regarding claim 4, Umeda discloses a variable magnification optical system comprising (see Fig 17), in order from an object side, a first lens group having negative refractive power (see Fig 17; Table 5; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 17; Table 5; G2= 40.61), a second intermediate lens group having negative refractive power (see Fig 17; Table 5; G3= -85.00) and a rear lens group; upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 17; Table 5; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 17; Table 5; distance between G1 and G2 varies), a distance between said first 



Regarding claim 6, Umeda discloses a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied: 0.20 < fM1P / fM1N < 0.80 (see Fig 13; Table 4; 26.3/68.76= 0.387) where fM1P denotes a focal length of a lens having a strongest positive refractive power in the first intermediate lens group (see Table 4; fM1P=26.3 calculated from radius of curvature and refraction index), and fM1N denotes a focal length of a lens having a strongest negative refractive power in the first intermediate lens group (see Table 4; fM1N=68.76 calculated from radius of curvature and refraction index).
Regarding claim 9, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein said first intermediate lens group comprises at least two lenses having negative refractive power (see Fig 13; Table 4; L22 and L24 are negative in the second lens group).
Regarding claim 11, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein said rear lens group comprises at least one lens component at an image side of the most image side focusing lens group in said focusing lens groups (see Fig 13; lens group 5 has one lens and is at image side, right side of figure from where light is directed to image plane, of the image most side of focusing lens group 4). 
Regarding claim 12, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein at least one of the focusing lens groups has positive refractive power (see Fig 13; see Table 4; refractive power of focusing lens 1/54.97).
Regarding claim 13, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein said first intermediate lens group comprises, in order 
Regarding claim 14, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein said rear lens group comprises at least two focusing lens groups (see Fig 17; Para [0095]; focusing lens group comprising of two groups 4-1 and 4- 2 wherein 4-1 is the first two lenses (L41 and L42) of group G4 and 4-2 are the last two (L43 and L44)). 
Regarding claim 15, Umeda discloses an optical apparatus comprising a variable magnification optical system according to claim 1 (see Fig 13; see Abstract; optical apparatus is a zoom lens). 
Regarding claim 17, Umeda discloses a variable magnification optical system according to claim 1 (see Fig 13), wherein the following conditional expression is satisfied: 0.10 < BFw/fw < 1.00 (see Table 4; fw= 18.54, BFw= 18.069; BFw/fw= 0.975) where BFw denotes a back focus of said variable magnification optical system in the wide angle end state (Table 4; BFw= 18.069), and fw denotes a focal length of said variable magnification optical system in the wide angle end state (Table 4; fw= 18.54).
Regarding claim 18, Umeda discloses a variable magnification optical system comprising (see Fig 13), in order from an object side, a first lens group having negative refractive power (see Fig 13; Table 4; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 13; Table 4; G2= 38.17), a second intermediate lens 
Regarding claim 19, Umeda discloses a variable magnification optical system according to claim 18, wherein said optical system comprises at least one focusing lens group which is moved upon carrying out focusing from an infinite distance object to a close distance 
Regarding claim 20, Umeda discloses an optical apparatus comprising a variable magnification optical system according to claim 18 (see Fig 13; see Abstract; optical apparatus is a zoom lens).
Regarding claim 24, Umeda discloses a method for manufacturing a variable magnification optical system which comprises (see Fig 13), in order from an object side, a first lens group having negative refractive power (see Fig 13; Table 4; G1= -26.00), a first intermediate lens group having positive refractive power (see Fig 13; Table 4; G2= 38.17), a second intermediate lens group having negative refractive power (see Fig 13; Table 4; G3= -45.00) and a rear lens group; constructing such that, upon varying a magnification from a wide angle end state to a telephoto end state (see Fig 13; Table 4; G4 moves upon being varied from wide angle to telephoto states), a distance between said first lens group and said first intermediate lens group being varied (see Fig 13; Table 4; distance between G1 and G2 varies), a distance between said first intermediate lens group and said second intermediate lens group being varied (see Fig 13; Table 4; distance between G2 and G3 varies), and a distance between said second intermediate lens group and said rear lens group being varied (see Fig 13; Table 4; distance between G3 and G4 varies); further constructing such that one of the following features A, B and C is .
Allowable Subject Matter
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 21 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 21 the prior art fails to teach wherein 2.603 ≤ D1Mw/fw < 4.00 along with the structural limitations positively recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Claims 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Umeda fails to anticipate or render obvious wherein the following conditional expression is satisfied: 2.00 < vM1P / vMIN < 3.00; where vM1P denotes an Abbe's number of a lens having a strongest positive refractive power in the first intermediate lens group, and VMIN denotes an Abbe's number of a lens having a strongest negative refractive power in the first intermediate lens group. 
Regarding claim 8, Umeda fails to anticipate or render obvious wherein said focusing lens group is composed of one or two lenses. 
Regarding claim 10, Umeda fails to anticipate or render obvious wherein said first lens group is composed of two lens components. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872